Motion by the District Attorney of Bronx County tp “dismiss the appeal insofar as it purports to be against the People of the State of New York” denied. The statutes applicable to appeals from judgments of criminal convictions rendered in the Children’s Court are difficult of reconciliation (cf. N. Y. City Dom. Rel. Ct. Act, §§ 58, 59, 75; Civ. Prac. Act, § 1258, subd. 2; see, also, Rules of Prac. Dom. Rel. Ct., Children Ct. Div., rule 13). It is indisputable, however, that the practice would require the service of a notice of appeal upon the District Attorney in connection with an application for a certificate of reasonable doubt (Code Crim. Pro., §§ 527, 529). In the instant case such an application was made, and there is also pending an applies^ tion in the nature of coram nobis, in both of which applications the duty or the desirability of the District Attorney being present is suggested. On any view, then, participation by the District Attorney in this case is both merited and proper. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and McNally, JJ.